                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ISSAC A. POTTER, JR. ,

                    Plaintiff,

v.                                                   Case No: 6:18-cv-2205-Orl-40DCI

FLORIDA PATIENTS
COMPENSATIONS FUND, ORLANDO
HEALTH, INC., ADVENTIST HEALTH
SYSTEM/SUNBELT, INC., JOSHUA
STEPHANY and GERBER LIFE
INSURANCE COMPANY,

                    Defendants.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff's Motion for Leave to Appeal in Forma

Pauperis/Affidavit of Indigency (Doc. 19) filed on March 29, 2019. The United States

Magistrate Judge has submitted a report recommending that the motion be denied.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed April 1, 2019 (Doc. 20), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion for Leave to Appeal in Forma Pauperis/Affidavit of Indigency

(Doc. 19) is DENIED.

      3.     The Court CERTIFIES the appeal is not taken in good faith.
       4.     The Clerk is DIRECTED to notify the Eleventh Circuit in accordance with

Fed. R. App. P. 24(a)(4).

       5.     The Clerk is further DIRECTED to send a copy of this report to Plaintiff by

regular and certified mail.

       DONE AND ORDERED in Orlando, Florida on April 19, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            2
